IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0090
                            Filed January 21, 2021


IN RE THE MARRIAGE OF SURAJ GEORGE PAZHOOR
AND HANCY CHENNIKKARA PAZHOOR

Upon the Petition of
SURAJ GEORGE PAZHOOR,
      Petitioner-Appellee,

And Concerning
HANCY CHENNIKKARA PAZHOOR, n/k/a HANCY CHENNIKKARA,
     Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Dubuque County, Michael J.

Shubatt, Judge.



       Hancy Chennikkara appeals the decree dissolving her marriage to Suraj

Pazhoor. AFFIRMED AS MODIFIED.




       Jenny L. Weiss of Fuerste, Carew, Juergens & Sudmeier, P.C., Dubuque,

for appellant.

       Darin S. Harmon and Jeremy N. Gallagher of Kintzinger, Harmon, Konrardy,

P.L.C., Dubuque, for appellee.



       Heard by Mullins, P.J., and May and Schumacher, JJ.
                                          2


MULLINS, Presiding Judge.

       Hancy Chennikkara appeals the decree dissolving her marriage to Suraj

Pazhoor. Hancy argues the court erred in (1) placing the parties’ children in their

shared physical care, (2) awarding her an inadequate spousal-support award, (3)

calculating Suraj’s medical-support obligation, and (4) not awarding her attorney

fees. Hancy requests an award of appellate attorney fees.

I.     Background Facts and Proceedings

       The parties met in 2002 and were married a few months later. At the time

of their marriage, both parties were finishing their medical educations in India. The

marriage ultimately produced two children—a daughter, born in 2008, and a son,

born in 2013. There is no question both parties are loving and devoted parents

and the children are bonded to them.

       At the time of the dissolution trial, Suraj was almost forty-three years of age

and in good physical health. Suraj was born and raised in India. Following his

formative education, Suraj pursued medical school in Russia, which he

successfully completed in seven years. Thereafter, Suraj worked in a research

position in Switzerland for about one year before returning to India to participate in

an internship for about another year. He took his medical boards in India, but he

did not pass.

       Hancy was forty at the time of trial. Hancy suffers from migraines from time

to time. At the time of trial, she was migraine free for six months. Suraj was of the

belief she had not had a migraine for six or seven years. Hancy also suffered a

fall while in medical school, resulting in a back condition, “spondylosis with a

spondylothesis.” According to Hancy, the condition causes “extremely debilitating”
                                         3


“acute chronic episodes,” the last of which she experienced roughly four months

before trial. Suraj testified he had not heard Hancy complain about her back in

nine or ten years. Hancy was born and raised in the Chicago, Illinois area. After

graduating from high school, she went directly to medical school in India. She

completed the educational portion of the program in six years, after which she

married Suraj. She then completed the one-year internship portion of the program

after the parties were married.

       After the parties married, they moved to the United States in 2003, where

they lived with Hancy’s parents in Illinois. Both parties began studying for their

medical boards in the United States. The parties lived with Hancy’s parents for

one year, then an apartment for two years, and then a condo. Neither passed the

boards the first time they tried. Suraj passed his boards in 2007, but Hancy did

not.1 Hancy was preparing to take the exam again, but then her father was

diagnosed with cancer and she learned she was pregnant. After giving birth,

Hancy continued to study, but her fear of failing again was “overwhelming.”

Thereafter, Hancy was a stay-at-home mom. She has not furthered her education.

Her passage of certain parts of the boards has expired, so if she were to decide to

revive her efforts to become a licensed physician, she would have to start all over.

       The parties moved to Wisconsin in 2012 following Suraj’s completion of

residency, where Suraj took a job in a hospital. They lived in Wisconsin just shy


1 The medical boards consist of four parts. To apply for residency, one must pass
the first three parts, and then the final part is completed at the end of residency.
Hancy was successful on her first attempt at the first exam, while Suraj did not
successfully complete until his second go around. Both passed the second part of
the boards their first try. Hancy was never able to successfully complete the third
part of the exam.
                                         4


of four years, after which they moved to Dubuque, Iowa, where Suraj obtained new

employment.    Suraj continues to work in Dubuque as the director and lead

hospitalist of a medical group, in which he is a partner. He testified he commonly

works twelve to fourteen hours per day, and works seven days and then has seven

days off. Sometimes Suraj has to go in for meetings or tend to other emergency

matters during his week off. According to Hancy, until recently, Suraj continued to

work three or four of the seven days off. Suraj agreed in his testimony that,

historically, he does not regularly work a week on and then have a week off. He

later testified he had to take extra shifts because the group was not fully-staffed.

Hancy also testified that, on the days Suraj did not work, he would not assist with

getting the children up and ready for school, transporting them, taking them to

appointments, or assisting with homework. Hancy explained Suraj preferred to

spend his time away from work relaxing, and he would usually work out, watch

television, or go out. Suraj’s annual income in 2018 amounted to $500,742.19.

Through the time of trial in August 2019, Suraj’s income for calendar year 2019

amounted to $252,172.51. He testified, based on what he earned so far, he

anticipated he would have an ultimate annual income for 2019 in the amount of

$415,152.00.

      While Suraj’s career has blossomed, Hancy has supported him and tended

to the logistics of the moves from state to state, finances, childcare, and the

children’s development. She has also had a hand in advancing Suraj’s career.

Historically, Hancy has been the parent who has tended to and organized the

children’s education, extracurricular activities, and medical care. Hancy worked at

a church as a teacher and a coffee shop as a barista at the time of trial. Hancy
                                          5


brings in $918.00 per year working at the church. She earns $8.00 per hour at the

coffee shop and agreed she would be able to work twenty hours per week. The

district court awarded Hancy a marital condominium in Illinois, which the evidence

suggests nets $490.00 in annual income. Hancy also has passive income from

business interests gifted to her that averaged $13,838.00 in annual net income

over the last few years. Hancy has been exploring the possibility of pursuing a

master’s degree in public health, although she had not decided what type of career

she would pursue with such a degree.          She testified the programs she was

considering would need to determine her medical school credits are transferable

before she could enter any of the programs. If the credits are determined to not

be transferable, then she would need to take undergraduate courses.               The

programs she was considering would take two to three years to complete on a full-

time basis. Suraj was of the opinion Hancy could obtain employment providing

$100,000.00 to $200,000.00 in annual income in a nonclinical medical role.

       On mother’s day, in May 2018, Hancy accused Suraj of having an

extramarital affair.2 According to Suraj, this accusation was made in front of the

children, who were “traumatized.” Suraj petitioned for the dissolution of the parties’

marriage in August. Suraj requested the children be placed in the parties’ joint

physical care, and Hancy requested the children be placed in her physical care,

subject to Suraj’s right to visitation. The parties continued to reside together in the

marital home through March 2019, at which point Suraj moved for an order


2We expressly note Iowa is a no-fault dissolution-of-marriage state. See In re
Marriage of Fennelly, 737 N.W.2d 97, 103 (Iowa 2007). “[W]e only consider a
party’s indiscretions if [a] child was harmed by the behavior.” In re Marriage of
Rothfus, No. 13-1745, 2014 WL 2885340, at *4 (Iowa Ct. App. June 25, 2014).
                                         6


concerning temporary custody, visitation, and support. In May, Suraj withdrew his

request for a temporary order, noting the parties agreed to continue to reside

together until their marriage was dissolved.

       The matter proceeded to a trial over two days in August. Following trial, the

court awarded the parties joint legal custody and placed the children in the parties’

joint physical care. While the court acknowledged “Hancy has been the primary

caregiver for the children,” and such circumstance “does not favor shared care,”

the court pointed out other factors—the parties’ ability to communicate respectfully,

the low level of conflict between the parents, and their general agreement on child-

rearing practices—weighed in favor of a joint-physical-care arrangement.

       For purposes of child support, the court found Suraj’s income to be

$500,742.18.    The court rejected Suraj’s position that Hancy could obtain

employment in the medical field that would provide her with a six-figure annual

income.3 However, the court found “Hancy is capable of earning more than she is

currently earning” and she is “capable of working full time at an hourly rate of

$12.00.” Thus, the court assigned Hancy an imputed income of $24,960.00.

Coupled with her rent income from the condo and passive-business-interest

income, the court assigned Hancy a total annual income of $40,000.00 for child-

support purposes. The court found Suraj’s insurance premium attributable to the

children was $363.00 per month.       Factoring that figure into the child-support




3 At trial, Suraj requested the court to assign Hancy with $200,000.00 in imputed
income based on her medical degree and his opinion she could obtain positions in
the medical field.
                                          7


guidelines resulted in Hancy having a health-insurance add on obligation in the

amount of $129.89.

       On the issue of spousal support, Hancy requested traditional support in the

amount of $12,000.00 per year. Suraj proposed monthly support of $5000.00 for

five years. Weighing the factors contained in Iowa Code section 598.21A(1)

(2018), the court concluded an award of spousal support was appropriate, “but

only for a rehabilitative period that will allow Hancy to pursue further education and

which she can use her prior medical education.”         The court awarded Hancy

monthly rehabilitative spousal support of $7500.00 for five years. The court denied

Hancy’s request for an award of attorney fees.

       Hancy filed a motion to reconsider, enlarge, or amend, pursuant to Iowa

Rule of Civil Procedure 1.904(2). Hancy argued allowing Suraj a deduction for the

child’s health-insurance premium was error because the premium was paid by

Suraj’s employer and is not an out-of-pocket expense for Suraj. She also argued

the court erred in assigning her an imputed income of $40,000.00 and her award

of spousal support and the denial of her request for attorney fees were inequitable.

The court denied the motion on all issues relevant to this appeal.

       Hancy appeals.

II.    Standard of Review

       Appellate review of dissolution proceedings is de novo. Iowa R. App. 6.907;

In re Marriage of Larsen, 912 N.W.2d 444, 448 (Iowa 2018). While we give weight

to the factual findings of the district court, especially when considering the

credibility of witnesses, we are not bound by them. Iowa R. App. P. 6.904(3)(g);

Fennelly, 737 N.W.2d at 100. Because the court bases its decision on the unique
                                          8

facts of each case, precedent is of little value. In re Marriage of Brown, 776 N.W.2d

644, 647 (Iowa 2009). As to child custody, our principal consideration is the best

interests of the children.    Iowa R. App. P. 6.904(3)(o); see In re Marriage of

Weidner, 338 N.W.2d 351, 356 (Iowa 1983).

III.   Analysis

       A.     Physical Care

       Hancy challenges the district court’s imposition of a shared-physical-care

arrangement. Where, as here, “joint legal custody is awarded to both parents, the

court may award joint physical care to both joint custodial parents upon the request

of either parent.” Iowa Code § 598.41(5)(a). “‘Physical care’ means the right and

responsibility to maintain a home for the minor child[ren] and provide for the routine

care of the child[ren].” Id. § 598.1(7). Under a joint-physical-care arrangement,

“both parents have rights and responsibilities toward the child[ren] including but

not limited to shared parenting time with the child[ren], maintaining homes for the

child[ren], providing routine care for the child[ren] and under which neither parent

has physical care rights superior to those of the other parent.” Id. § 598.1(4).

Physical-care determinations are based on the best interest of children, not “upon

perceived fairness to the spouses.” In re Marriage of Hansen, 733 N.W.2d 683,

695 (Iowa 2007). “The objective of a physical care determination is to place the

children in the environment most likely to bring them to health, both physically and

mentally, and to social maturity.” Id.

       We consider the following nonexclusive factors in determining whether a

joint-physical-care arrangement is in the best interests of children:
                                          9


       (1) “approximation”—what has been the historical care giving
       arrangement for the child[ren] between the two parties; (2) the ability
       of the spouses to communicate and show mutual respect; (3) the
       degree of conflict between the parents; and (4) “the degree to which
       the parents are in general agreement about their approach to daily
       matters.”

In re Marriage of Berning, 745 N.W.2d 90, 92 (Iowa Ct. App. 2007) (quoting

Hansen, 733 N.W.2d at 697–99).

       On the issue of approximation, we agree with Hancy that she has been the

primary care provider to the children and main facilitator in essentially every aspect

of the children’s development. But we disagree with Hancy’s characterization of

Suraj as an uninvolved parent. While Suraj has assumed a more traditional role

in the family as the breadwinner, he has participated in the caregiving and

upbringing of the children. While the pending dissolution has caused problems for

the children, the district court was correct that the children “are bonded to each of

their parents, both of whom have demonstrated an ability to attend to the children’s

needs.” When either parent would be a suitable physical custodian, stability and

continuity of caregiving are primary factors in considering whether joint physical

care should be ordered. Hansen, 733 N.W.2d at 696. While Suraj’s busy work

schedule has necessarily placed more of the day-to-day and behind-the-scenes

parenting responsibilities on Hancy, we find Suraj to be an engaged parent when

he is able. While Hancy’s historical status as the primary caregiver weighs in her

favor on the issue of approximation, and we agree with the district court this “factor

does not favor shared care,” “our case law requires a multi-factored test where no

one criterion is determinative.” See id. at 697.
                                           10


       We turn to the remaining factors, the parties’ ability to communicate and

show mutual respect, the degree of conflict between them, and the extent they are

in general agreement about their approach to daily matters. Id. at 698–99. On the

issue of communication, Hancy faults Suraj for limiting his contact with her while

he is at work to text messaging. But we find Suraj’s explanation that he is largely

unable to answer his phone at work as a hospital physician tending to patients

reasonable to say the least. Hancy also highlights that she frequently made

decisions about the children without communicating with Suraj. But that appears

to have been the status quo, and Suraj was comfortable with allowing Hancy to

make decisions because he trusts her as a parent. Hancy agrees “there is not a

lot of conflict between the parties,” but notes the parties do minimally disagree

about extracurricular activities when the younger child’s activities overlap, resulting

in double-booking. Hancy also agrees “[t]here is little argument between [the

parties] regarding child rearing.”     But she argues Suraj simply defers to her

because she has done all the child rearing.

       On these factors, we adopt the district court’s assessment:

       The relationship between the parties is strained under the weight of
       these proceedings, but they are able to communicate with one
       another with a sufficient level of respect, which leads [us] to conclude
       that they will be able to communicate with one another as adults
       going forward.
               Hurt aside, the level of conflict between the parties is relatively
       low. . . . The parties have argued, which is to be expected given the
       fact they are seeking a divorce, but the arguments have not been
       volatile or physical in any way. There is no evidence that either party
       has ever felt afraid for his or her safety or that of their children
       because of the conflict between the parties.
               Suraj and Hancy generally agree on child-rearing practices.
       They are both intelligent people who place a high value on education
       and academic achievement. They are both Catholic and intend for
       their children to follow in that faith. They agree the children should
                                         11


       be involved in extra-curricular activities as well, although Suraj
       believes that this should be somewhat limited so that the children
       don’t get “double-booked.” This appears to be the biggest difference
       the parties have with regard to child-rearing; in the grand scheme of
       things, it is not a major difference.

       While the approximation factor does not favor shared care, consideration of

the remaining factors results in a conclusion that shared care would be workable.

But the Hansen factors are non-exclusive, and the overarching inquiry is whether

such an arrangement would be in the children’s best interests. See id. at 699–

700. A joint-care arrangement involving equal time with each of these suitable and

devoted parents “will assure the child[ren] the opportunity for the maximum

continuing physical and emotional contact with both parents” and “will encourage

the parents to share the rights and responsibilities of raising the child[ren],” which

is in the children’s best interests. In re Marriage of Kunkel, 555 N.W.2d 250, 253

(Iowa Ct. App. 1996); accord Iowa Code § 598.41(1)(a); In re Marriage of Gensley,

777 N.W.2d 705, 714 (Iowa Ct. App. 2009) (“The district court shall make an award

that . . . assures the children the ‘opportunity for the maximum continuing physical

and emotional contact with both parents.” (citation omitted)).

       Upon our de novo review of the record and consideration of the Hansen

factors and other relevant matters,4 we find placement of these children in the


4 “The factors the court considers in awarding custody are enumerated in Iowa
Code section 598.41(3).” In re Marriage of Courtade, 560 N.W.2d 36, 37 (Iowa
Court App. 1996). “Although Iowa Code section 598.41(3) does not directly apply
to physical care decisions, . . . the factors listed here as well as other facts and
circumstances are relevant in determining” physical care. Hansen, 733 N.W.2d at
696. We note our consideration of whether each parent would be a suitable
custodian, whether the children will suffer due to lack of active contact with and
attention from both parents, whether the parents can effectively communicate
about the children’s needs, whether both parents have actively cared for the
children, whether each parent can support the other’s relationship with the
                                           12


parties’ shared physical care is in their best interests.5 We affirm the district court’s

physical-care determination.

       B.     Income

       We first address Hancy’s claim, subsumed in her claim the court’s spousal-

support award is inadequate, that the court erred in assigning her an imputed

annual income of $40,000.00. The court reached this figure based on Hancy’s rent

and business income and the court’s assumption Hancy is “capable of working full

time at an hourly rate of $12.00.” The record discloses Hancy intends to pursue a

master’s degree in the coming years. Based on this intent, the court awarded her

rehabilitative spousal support for five years.         No evidence was presented

concerning any full-time employment Hancy could obtain while sharing care of two

young children and pursuing her master’s degree. And, like the district court, we

reject Suraj’s position that Hancy could immediately enter the workforce after

absence therefrom for several years and earn a six-figure salary.

       The district court used $40,000.00 as Hancy’s imputed income in

determining both child and spousal support. The first step under the guidelines is

to “compute the net monthly income of each parent,” which is ascertained by first



children, whether one or both parents agree to or oppose shared physical care,
and the geographic proximity of the parents. See Iowa Code § 598.41(3)(a)–(e),
(g), (h). We also note our consideration of the characteristics of the children and
parents, the children’s needs and the parents’ capacity and interests in meeting
the same, the relationships between the parents and children, the effect of
continuing or disrupting an existing physical-care arrangement, the nature of each
proposed environment, and any other relevant matter disclosed by the evidence.
See In re Marriage of Winter, 223 N.W.2d 165, 166–67 (Iowa 1974).
5 In order to find otherwise, we would be required to make “specific findings of fact

and conclusions of law that the awarding of joint physical care is not in the best
interest of the child.” Iowa Code § 598.41(5)(a). This we cannot do on the record
in this case.
                                          13


determining each parent’s gross monthly income and then subtracting specified

taxes and deductions. Iowa Ct. R. 9.14(1). Gross monthly income includes

“reasonably expected income from all sources.” Iowa Ct. R. 9.5(1). The court may

not impute income except “[p]ursuant to agreement of the parties, or . . . [u]pon

request of a party, and a written determination is made by the court under rule

9.11.” Iowa Ct. R. 9.5(1)(d)(1).

       The court may impute income in appropriate cases subject to the
       requirements of rule 9.5. If the court finds that a parent is voluntarily
       unemployed or underemployed without just cause, child support may
       be calculated based on a determination of earning capacity. A
       determination of earning capacity may be made by determining
       employment potential and probable earnings level based on work
       history, occupational qualifications, prevailing job opportunities,
       earnings levels in the community, and other relevant factors. The
       court shall not use earning capacity rather than actual earnings or
       otherwise impute income unless a written determination is made
       that, if actual earnings were used, substantial injustice would occur
       or adjustments would be necessary to provide for the needs of the
       child(ren) or to do justice between the parties.

Iowa Ct. R. 9.11(4).

       Upon our de novo review of the record evidence, we are unable to conclude

Hancy is voluntarily underemployed or substantial injustice would occur or

adjustments would be necessary to provide for the needs of the children or to do

justice between the parties.       See id.     And the assumption that she could

immediately obtain full-time employment making $12.00 per hour is uncertain and

speculative. See Markey v. Carney, 705 N.W.2d 13, 19 (Iowa 2005). Relying on

“the most reliable evidence presented,” In re Marriage of Powell, 474 N.W.2d 531,

534 (Iowa 1991), we calculate Hancy’s income as follows. Her gross employment

income as a barista and teacher amounts to $9238.00. The three-year average

income she obtained from her passive business interests in two limited liability
                                           14


companies amounts to $13,387.00 per year.              And the gross income Hancy

receives from renting the condo is $490.00 per year.6 Thus we calculate Hancy’s

gross income to be $23,115.00.

       C.      Spousal Support

       Hancy argues the district court’s award of $7500.00 in monthly rehabilitative

spousal support for five years is inadequate.            “[W]e accord the trial court

considerable latitude in making th[e] determination [of spousal support] and will

disturb the ruling only when there has been a failure to do equity.” In re Marriage

of Stenzel, 908 N.W.2d 524, 531 (Iowa Ct. App. 2018) (first and third alterations in

original) (quoting In re Marriage of Olson, 705 N.W.2d 312, 315 (Iowa 2005)).

       Courts may grant an award of spousal support in a dissolution proceeding

for a limited or indefinite length of time after considering all of the following relevant

factors:

               (a) The length of the marriage.
               (b) The age and physical and emotional health of the parties.
               (c) The distribution of property made pursuant to section
       598.21.
               (d) The educational level of each party at the time of marriage
       and at the time the action is commenced.
               (e) The earning capacity of the party seeking maintenance,
       including educational background, training, employment skills, work
       experience, length of absence from the job market, responsibilities
       for children under either an award of custody or physical care, and
       the time and expense necessary to acquire sufficient education or
       training to enable the party to find appropriate employment.
               (f) The feasibility of the party seeking maintenance becoming
       self-supporting at a standard of living reasonably comparable to that
       enjoyed during the marriage, and the length of time necessary to
       achieve this goal.
               (g) The tax consequences to each party.

6Hancy, invites us to use $425.00 as her annual income from the condo. We
choose to use the income listed for the condo on the parties’ 2017 tax return,
$490.00.
                                        15


              ....
              (j) Other factors the court may determine to be relevant in an
       individual case.

Iowa Code § 598.21A(1).

       Hancy “does not challenge the court’s award of rehabilitative alimony.”

Instead, she claims it should be supplemented with other forms of support. “We

begin by noting that types of spousal support—whether categorized as traditional,

rehabilitative or reimbursement—are not mutually exclusive.” Stenzel, 908 N.W.2d

at 531. We are not limited to awarding only one type of support or characterize

the award as one form or another. Id. We are simply required to consider the

statutory factors and ensure equity is achieved between the parties. See id. Iowa

law is clear “that whether to award spousal support lies in the discretion of the

court, that we must decide each case based upon its own particulars, and that

precedent may be of little value in deciding each case.” In re Marriage of Gust,

858 N.W.2d 402, 408 (Iowa 2015).

       We proceed to the statutory factors. The length of the marriage, seventeen

years, is near the twenty-year durational threshold warranting an award of

traditional support. See Iowa Code § 598.21A(1)(a); Gust, 858 N.W.2d at 410–11.

And this was a traditional marriage, with the parties agreeing Hancy would stay at

home and raise the children. We find this factor to weigh in favor of an award of

traditional support.

       Both parties are in their early forties and, while Hancy has some physical

health issues and the proceedings have caused some emotional trauma, the

parties are both in relatively good physical and emotional health. See Iowa Code

§ 598.21A(1)(b). Given the parties’ age and health, both have many years left of
                                         16


employability.   However, in those ensuing years, Suraj will unquestionably

continue to have a much higher income. We find this factor weighs in favor of a

spousal-support award in some form.

       Both parties left the marriage with substantial assets, both netting roughly

$337,754.50 from marital property,7 and Hancy also retaining her premarital

business interests, in addition to other premarital assets totaling $136,565.12. See

id. § 598.21A(1)(c). While Hancy left the marriage with more assets, this is only

one factor under consideration.

       Each party’s education was relatively equal at the time of the marriage, but

only Suraj was able to further his medical education during the marriage by

proceeding to residency and practicing medicine for several years.           See id.

§ 598.21A(1)(d). While Hancy possesses the equivalent of a medical degree, she

had not put that degree to use at the time the dissolution proceeding commenced,

and Suraj’s ability to practice medicine over several years has unquestionably

been a continuing educational journey. We find this factor weighs in favor of a

spousal-support award in some form.

       The imposition of a spousal-support obligation is predicated on the need of

the receiving spouse and the paying spouse’s ability to pay. See Gust, 858 N.W.2d

at 411; see also Iowa Code § 598.21A(1)(e), (f). “[T]he yardstick for determining

need [is] the ability of a spouse to become self-sufficient at ‘a standard of living

reasonably comparable to that enjoyed during the marriage.’” Gust, 858 N.W.2d

at 411 (quoting Iowa Code § 598.21A(1)(f)). As to need, we focus on earning


7The parties also stipulated to distribution of a 401(k) account by way of a qualified
domestic relations order.
                                        17

capability of the party seeking maintenance, not necessarily actual income. Id.;

see Iowa Code § 598.21A(1)(e). While Hancy has an impressive educational

background, determining her earning capacity is somewhat of a nebulous task

given her length of absence from the job market and resulting lack of training,

employment skills, and work experience. See id. § 598.21A(1)(e). What is clear

is that Hancy’s earning capacity will undoubtedly continue to be dwarfed by Suraj’s,

even if she successfully pursues her master’s degree and finds employment in the

six-figure range as Suraj believes she can. The disparity between the parties’

income will continue to be significant. See Gust, 858 N.W.2d at 411 (indicating

such a disparity weighs in favor of an award of spousal support).

       The record affirmatively establishes that Hancy will no longer be able to

support a standard of living reasonably comparable to that which she enjoyed

during the marriage. See Iowa Code § 598.21A(1)(f). Absent an award of spousal

support, her life will no longer be subsidized by Suraj’s contributions, and the

lifestyle she enjoyed during the marriage would be unattainable. Spousal support

is appropriate for the purpose of allowing Hancy to live in a manner approaching

her lifestyle during the marriage.

       Upon our consideration of the factors contained in section 598.21A(1), we

find an award of hybrid spousal support in favor of Hancy is appropriate.8 We are

mindful that if she pursues further education or other professional career options,

any such pursuit is likely to take a number of years and considerable expense. It


8 We decline Hancy’s request that we calculate her award based on the guidelines
of the American Academy of Matrimonial lawyers. See Gust, 858 N.W.2d at 412
(“[W]e do not employ a mathematical formula to determine the amount of spousal
support.”).
                                         18


is also likely she would not be able to accomplish such goals if she were working

full time. We have also considered the likelihood that any such new career will

require some period of employment before she is able to earn income

commensurate with sustaining a lifestyle approaching her current one. She has

asked for spousal support in the amount of $12,000.00 for twelve years. In

balancing the interests of the parties, we recognize recent changes in federal

income tax laws will result in spousal support payments by Suraj will not be tax

deductible and the payments received by Hancy will not be taxable. See In re

Marriage of Mann, 943 N.W.2d 15, 21 (Iowa 2020).

       Based on the foregoing and our de novo review of the record, we determine

Suraj shall pay to Hancy spousal support in the amount of $9000.00 per month for

a period of seven years, which amount will then be reduced to $8000.00 per month

for a period of three years, then reduced to $7000.00 per month for two years, at

which time the spousal support obligation will terminate at the expiration of the

twelve-year term. In the event Hancy remarries after the first seven-year period,

but before expiration or satisfaction of the twelve-year spousal-support obligation,

the support obligation shall terminate so long as Suraj is current on his obligations

for support. In the event of the death of either party, the spousal support obligation

shall terminate.9




9 In oral argument, Suraj cited Mann, 943 N.W.2d 15 in support of his request that
we affirm the district court’s spousal-support award. We find Mann distinguishable
because the husband seeking support in that case “did not materially sacrifice his
economic opportunities to manage the household or provide domestic services for
the family.” Mann, 943 N.W.2d at 22. The higher-earning wife prepared the meals,
tended to the two children, and managed the household. Id.
                                         19


       D.     Medical Support

       Hancy argues the court erred in calculating Suraj’s out-of-pocket medical

support. She claims his insurance premium attributable to the children is paid by

his employer and is not paid out of pocket. Suraj responds that Hancy has waived

the issue for failure to cite legal authority. See Iowa R. App. P. 6.903(2)(g)(3). We

decline to deem the issue waived, and we proceed to the merits. See id. Suraj

acknowledged his paycheck does not show the deduction for insurance, but

testified it comes out of his income in another manner.        Suraj’s employment

agreement provides, “In addition to each Employee’s compensation . . . , each

Employee shall . . . also be entitled to participate in . . . a health and dental

insurance plan (including family coverage) . . . .” The evidence also includes a

listing of “Monthly Employee Health Insurance Cost,” which showed the family plan

to cost $519.00 per month and the single plan to cost $156.00.

       Even if Suraj is correct the premium is reduced prior to the final calculation

of his monthly gross income, he is already seeing that benefit when his gross

income is factored in to the child-support calculation. So subtracting it again later

following the net monthly income computation does amount to, as Hancy coins it,

“double dipping.” So we agree with Hancy that Suraj is not entitled to a deduction

for the health-insurance premium attributable to the children, as it is already

deducted to reach Suraj’s gross income. Having recalculated Hancy’s income,

above, we find it necessary to recalculate Suraj’s child-support obligation, below,

and will exclude the deduction for health insurance in our recalculation.
                                         20


       E.     Child Support

       Based upon our disposition on the above issues, we recalculate Suraj’s

child-support obligation to be $527.22 for two children and $377.95 when only one

child is eligible.10 This calculation is retroactive to the time of the entry of the

decree.

       F.     Attorney Fees

       Finally, Hancy argues the court erred in declining to award her trial attorney

fees. We review the denial for an abuse of discretion. See In re Marriage of

Sullins, 715 N.W.2d 242, 255 (Iowa 2006). This is our most deferential standard

of review. See State v. Roby, 897 N.W.2d 127, 137 (Iowa 2017). “Trial courts

have considerable discretion in awarding attorney fees.” In re Marriage of Witten,

672 N.W.2d 768, 784 (Iowa 2003) (quoting In re Marriage of Guyer, 522 N.W.2d

818, 822 (Iowa 1994)). “An award of attorney fees is based on the parties,

respective needs and ability to pay.” In re Marriage of O’Rourke, 547 N.W.2d 864,

867 (Iowa Ct. App. 1996).

       In her motion to reconsider, enlarge, or amend, Hancy acknowledged

“[b]oth parties paid their attorney fees using marital funds during the pendency of

the divorce,” but complained “both parties had outstanding fees following trial,” and

equity required Suraj cover her outstanding fees. The court ruled, “The award to



10  This shared-care calculation is based on wage income for Suraj in the amount
of $500,742.18. Hancy’s wage income is $9238.00 as a teacher and barista, and
her income not subject to FICA from her passive-business and rent income is
$13,877.00. Suraj’s $9000.00 spousal-support obligation is factored into each
party’s income. Neither party challenges the district court’s order that each party
file as head of household and claim one child, so we apply those variables as well.
We factor in that health insurance is provided at no cost.
                                           21


each party is sufficient for each party to be responsible for his or her own remaining

attorney fees.” Given the significant assets each party left the marriage with, we

are unable to characterize the court’s decision as “a manifest abuse of discretion,”

and we affirm the denial. See id.

       Hancy also requests an award of appellate attorney fees. An award of

appellate attorney fees is not a matter of right but rests within this court’s discretion.

Berning, 745 N.W.2d at 94. In determining whether to award attorney fees, we

consider the needs of the party making the request, the ability of the other party to

pay, and whether the party making the request was obligated to defend the district

court's decision on appeal. Id. We also consider the relative merits of the appeal.

In re Marriage of McDermott, 827 N.W.2d 687 (Iowa 2013). In consideration of

these factors, we award Hancy appellate attorney fees in the amount of $3000.00.

Costs on appeal are assessed to Suraj.

IV.    Conclusion

       We affirm the court’s award of shared physical care. We modify the district

court’s spousal-support award as set out above. We agree with Hancy that Suraj

is not entitled to a deduction for the health-insurance premium attributable to the

children, as it is already deducted to reach Suraj’s gross income. We modify

Suraj’s child-support obligation based on our calculation of Hancy’s income,

modification of spousal support, and conclusion Suraj is not entitled to a deduction

for the health-insurance premium attributable to the children. We affirm the denial

of Hancy’s request for trial attorney fees, but we award Hancy appellate attorney

fees in the amount of $3000.00. Costs on appeal are assessed to Suraj.

       AFFIRMED AS MODIFIED.